Citation Nr: 0535159	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  04-21 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for allergic 
rhinitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1963 to March 1967 and from October 1967 to October 
1975.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the RO 
in Winston-Salem, North Carolina.  In November 2004, the 
veteran testified at a Travel Board hearing before the 
undersigned; a transcript of the hearing is of record.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

The veteran's most recent VA examination was in May 2003.  
Notably, his claims file was not available to the examiner 
for review.  Furthermore, the veteran seeks a 30 percent 
rating .  Allergic rhinitis is rated under 38 C.F.R. § 4.97, 
Code 6522; and a 30 percent rating requires polyps.  While 
the May 2003 examination found nasal mucosa normal, the 
veteran appears to subsequently (see May 2004 VA Form 9) be 
alleging that he has polyps and seeking to be examined for 
such.  

In addition, a September 2002 letter from Piedmont Allergy 
and Asthma Associates to VA advises that the veteran was 
receiving immunotheraphy.  An October 2002 letter from the 
Salisbury VA Medical Center (VAMC) indicates that the 
veteran's request for immunotherapy through Piedmont Allergy 
and Asthma Associates from October 2002 to October 2003 was 
approved.  Although a January 2003 letter from the veteran 
indicates that he is submitting records of such treatment, 
such records have not been associated with the claims file.  
VA treatment records also indicate that the veteran is seen 
for rhinitis every six months.  The most recent record of 
such treatment associated with the claims file is in February 
2003.  Since VA records are constructively of record (and may 
have bearing on the veteran's claim), they must be secured.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).
Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The RO should obtain from Piedmont 
Allergy and Asthma Associates complete 
records of treatment the veteran received 
from them for allergic rhinitis since 
October 2002.  He must assist in this 
matter by providing any necessary 
releases.   

2.  The RO should obtain from the 
Salisbury VAMC complete copies of records 
of all treatment the veteran received 
there for allergic rhinitis since 
February 2003.

3.  The RO should then arrange for the 
veteran to be examined by an 
otolaryngologist to evaluate his allergic 
rhinitis.  The veteran's claims file must 
be reviewed by the examiner in 
conjunction with the examination.  Any 
tests or studies deemed necessary for an 
accurate assessment of the disability 
should be completed.  The examiner should 
note all of the veteran's complaints, 
symptoms, and findings, and should 
specifically note whether any polyps were 
found.  

4.  The RO should then readjudicate the 
claim.  If it remains denied, the veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  The case should 
be returned to the Board, if in order, 
for further appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 

requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner. 



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


